DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 11/10/2020 are acknowledged.  Claims 1, 5-7, 10, and 15 are amended.  New claim 24 is added.  Claims 1-7, 10-16, and 18-24 are pending.

Election/Restrictions
Applicant has amended the claims so that there is a special technical feature linking the claims.  Claims 12-14, 16, and 18-20 are rejoined.  

Claims 1-7, 10-16, and 18-24 are currently under examination.  

Objections Withdrawn
The objection to the application for failing to comply with the requirements of 37 C.F.R. 1.821-1.825 is withdrawn in light of applicant’s amendment thereto.

Claim Objections
Claims 4-6 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections Withdrawn
The rejection of claims 5 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-5, 7, 10-11, 15, and 21-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,975,929 is withdrawn in light of applicant’s amendment thereto.

The rejection of claim(s) 1-5, 7, 10-11, 15, and 21-22 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Frevert et al (WO2015/132004, 9/11/2015, filed on 3/4/2015; IDS filed 5/22/2018) is withdrawn in light of applicant’s amendment thereto.


New Claim Rejections/Claim Rejections Maintained
35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claim 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claim encompasses any protein segment that is more than 50 amino acids long and consists of only alanine, serine, and proline, and any domain that forms a polyproline II helix conformation.  The neurotoxin can have these segments inserted at any location.  The specification discloses several PAS sequences and tested one set of PAS sequences formed into a single segment called PAS100.  It was tested with one segment at the N-terminus of the botulinum light chain and one at the C-terminus of the heavy chain.  It was also tested with a single segment at the C-terminus of the heavy chain.  The PAS100-rBoNT/A-PAS100 construct caused longer lasting denervation than the construct with a single segment at the C-terminus.  The specification did not disclose testing with any other constructs, including polyproline II helices (other than the helix that is likely formed by the PAS100) and insertions at any other site on the clostridium neurotoxin.  
The claim requires the neurotoxin to cause longer lasting denervation than an identical clostridial neurotoxin without the inserted segments.  However, the specification has only shown a single construct that would have this function, while the claim encompasses numerous polypeptides that could not be expected to necessarily have this function. 
Therefore these peptides have no correlation between their structure and function.  The claim requires that the neurotoxin exhibit cause longer lasting denervation than an identical clostridial neurotoxin without the inserted segments, but the specification provides no guidance regarding which altered neurotoxins are capable of the required function.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 


With the exception of PAS100-rBoNT/A-PAS100, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

The specification states that, except for the approach set forth in WO2015/132004 (IDS filed 5/22/2018) of attaching a PAS100 or PAS200 to the N-terminus of BoNT, no generally applicable method for modifying clostridial neurotoxins in order to increase their duration of effect is available.  The instant specification indicates that it is surprising that inserting two sequences each encoding a random coil domain or a domain having a polyproline II helix conformation into the neurotoxin can lead to better effects than one segment attached to the N-terminus.  The fact that this is surprising shows that the art cannot be relied upon to describe the method.  But, the specification shows that location of insertion is important.  Attachment of PAS100 to the N-terminus increased the duration of effect. Attachment to the C-terminus did 
Therefore, only PAS100-rBoNT/A-PAS100, but not the full breadth of the claims, meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  
Applicant argues:
1.  That adequate written description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can visualize or recognize the members of the genus and that ipsis verbis description is not required.  Applicant asserts that they have describe the subject matter of the claims because the specification provides a number of constructs other than PAS100-rBoNT/A-PAS100 that are representative of the genus recited in the claims and therefore provides the structure of the claimed subject matter.  Applicant points to Figure 4 as describing multiple constructs that are capable of providing the desired effect of longer lasting denervation.  Applicant also points to paragraph 0063 and 0095 and asserts that PAS sequences protect the light chain and/or the heavy chain against degradation processes.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Applicant is correct that a representative number of species or description of the structural features that correlate to the function required by the claims is enough to meet the written description requirement.  However, as described above, applicant has actually only shown a single species that meets the functional requirements of the claims.  While Figure 4 does show several alternative constructs, applicant did not test these constructs to determine if they actually possess the required longer lasting denervation.  Paragraph 0095 does suggest that not protect the toxin from degradation.  The specification also states that no generally applicable method for modifying clostridial neurotoxins in order to increase their duration of effect is available.  This leads one to the inescapable conclusion that just because one specific fusion construct is protected, one cannot extrapolate that adding any PAS domain (of many different available sequences and lengths) at any point along the neurotoxin (not just at the N- and/or C-terminus) would have the required effect.  Applicant’s themselves point out that the effect is variable. There is no information in the art to show which sequences added at which points will work.  Therefore, the only way one could know if a given sequence will work is by testing.  This means that applicant has only shown a single member of the genus and has provided no guidance as to what other sequences will work.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The rejection of claims 7 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained for the reasons set forth in the previous office action.
Claim 7 is indefinite because the choices in the Markush group do not make sense.  One of the choices is a neurotoxin serotype A, B, C, D, E, F, G, or H.  This encompasses all of the serotypes.  Therefore, it does not make sense to have another member of the Markush group which is serotype A, since this is already a member of the Markush group.
Claim 15 is indefinite because the choices in the Markush group do not make sense.  One of the choices is a neurotoxin serotype A, B, C, D, E, F, G, or H.  This encompasses all of the 
Applicant argues: That the rejection is believed to be moot because of the amendments to the claims.
Applicant’s argument has been fully considered and is not persuasive because the claims still contain serotype A as a separate member of the Markush group that already contains serotype A.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 10-11, 15, and newly rejoined claims 12-14, 16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/755,848 (reference application) for the reasons set 
The claims are drawn to recombinant clostridial neurotoxins comprising (i) at least two protein segments consisting of alanine, serine, and proline residues, wherein each of said protein segments consists of at least 50 amino acid residues, or (ii) at least two domains having a polyproline II helix conformation, wherein each of said domains comprises an amino acid sequence consisting of at least 50 amino acid residues forming said polyproline II helix conformation.
The copending claims are drawn to recombinant single-chain precursor botulinum neurotoxin serotype A comprising at least one additional domain consisting of at least 50 amino acid residues selected from at least one proline, at least one alanine and at least one serine.  The at least one domain can comprise 100 amino acid residues.  Pharmaceutical compositions comprising the neurotoxin are claimed and, since the neurotoxin is the same, it would have the same functional effects as the instantly claimed neurotoxin.  
Therefore, the copending claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues: That the claims have been amended to require at least two separate protein segments.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  The copending claims specifically reference insertion of the segment at two places in the neurotoxin.

Claims 1-3, 7, 10-11, 15, and newly rejoined claims 12-14, 16, and 18-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/498,257 (reference application) for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The claims are drawn to recombinant clostridial neurotoxins comprising (i) at least two protein segments consisting of alanine, serine, and proline residues, wherein each of said protein segments consists of at least 50 amino acid residues, or (ii) at least two domains having a polyproline II helix conformation, wherein each of said domains comprises an amino acid 
The copending claims are drawn to recombinant single-chain precursor botulinum neurotoxin serotype A comprising at least two domains consisting of at least 50 amino acid residues selected from at least one proline, at least one alanine and at least one amino acid selected from the group consisting of serine, threonine, tyrosine, and glutamine.  The at least one domain can comprise 100 amino acid residues and can consist of proline, alanine, and serine.  Pharmaceutical compositions comprising the neurotoxin are claimed and, since the neurotoxin is the same, it would have the same functional effects as the instantly claimed neurotoxin.  
Therefore, the copending claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues: That the claims have been amended to require at least two separate protein segments.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  The copending claims specifically reference insertion of the segment at two places in the neurotoxin.

Claims and newly rejoined claims 12-14, 16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/498,193 (reference application) for the reasons set forth in the previous office action.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The claims are drawn to recombinant clostridial neurotoxins comprising (i) at least two protein segments consisting of alanine, serine, and proline residues, wherein each of said protein segments consists of at least 50 amino acid residues, or (ii) at least two domains having a polyproline II helix conformation, wherein each of said domains comprises an amino acid sequence consisting of at least 50 amino acid residues forming said polyproline II helix conformation.
The copending claims are drawn to recombinant single-chain precursor botulinum neurotoxins including serotype A comprising at least one domain consisting of at least 50 amino acid residues selected from proline, alanine, serine, threonine, tyrosine, glycine and glutamine.  The at least one domain can comprise 100 amino acid residues.  Pharmaceutical compositions comprising the neurotoxin are claimed and, since the neurotoxin is the same, it would have the same functional effects as the instantly claimed neurotoxin.  
Therefore, the copending claims anticipate the instant claims.

Applicant argues: That the claims have been amended to require at least two separate protein segments.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  The copending claims specifically reference insertion of the segment at two places in the neurotoxin.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645